UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT


                              No. 02-50606
                            Summary Calendar


                       UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                 versus

      JULIO OCHOA-NAVARRO, also known as Pedro Nunes-Cuellar,

                                                   Defendant-Appellant.


           Appeal from the United States District Court
                 for the Western District of Texas
                       (EP-01-CR-1132-ALL-DB)

                           December 31, 2002

Before BARKSDALE, DeMOSS, AND BENAVIDES, Circuit Judges.

PER CURIAM:*

      Julio Ochoa-Navarro was convicted of illegal reentry into the

United States after deportation, in violation of 8 U.S.C. § 1326.

He   appeals   the   district   court’s   interpretation   of   U.S.S.G.

§ 2L1.2(b)(1)(C) at his resentencing.      Our court reviews de novo a

district court’s interpretation of sentencing guidelines.         E.g.,

United States v. Cervantes-Nava, 281 F.3d 501, 506 (5th Cir.),

cert. denied, 122 S. CT. 2379 (2002).



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       Ochoa contends: his prior felony conviction for possession of

heroin    did       not    merit   the    eight-level      adjustment     provided      in

§ 2L1.2(b)(1)(C) for an “aggravated felony”; and, instead, he

should have received only the four-level adjustment provided in

§    2L1.2(b)(1)(D)         for    “any   other      felony”.   Ochoa’s    contentions

regarding       the       definitions     of   “drug    trafficking     offense”     and

“aggravated felony” were quite recently rejected by our court in

United States v. Caicedo-Cuero, No. 02-20751, 2002 WL 31521599, *6-

*11 (5th Cir. 2002).

       Ochoa further asserts § 1326(b)(2) is unconstitutional because

it   treats     a     prior    conviction      for    an   aggravated     felony   as    a

sentencing factor, not as an element of the offense.                               Ochoa

concedes his assertion is foreclosed by Almendarez-Torres v. United

States, 523 U.S. 224 (1998), but he seeks to preserve the issue for

Supreme Court review in light of the decision in Apprendi v. New

Jersey, 530 U.S. 466 (2000).                   Id.     Apprendi did not overrule

Almendarez-Torres. See Apprendi, 530 U.S. at 489-90; United States

v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000).

                                                                           AFFIRMED




                                               2